                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §     CASE NO. 2:19-CR-1-1 -JRG-RSP
                                                §
 MARK MCLEAN FARMER                             §


              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                       FINDING DEFENDANT GUILTY
                       PURSUANT TO RULE 11 (c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty under the provisions of

Rule 11(c)(1)(C) to Count 1 of an information charging the defendant with a violation of 21 U.S.C.

' 846, conspiracy to possess with the intent to distribute and distribution of anabolic steroids, and

Count 2 with a violation of 18 U.S.C. § 924(c), possession of a firearm during and in furtherance

of a drug trafficking crime. Having conducted a proceeding in the form and manner prescribed by

FED. R. CRIM P. 11, the Magistrate Judge recommends that the Court accept the defendant=s guilty

plea, reserving to the District Judge the option of rejecting the Plea Agreement if, after review of

the presentence report, the agreed sentence is determined not to be the appropriate disposition of

the case.   The parties waived their right to file objections to the Findings of Fact and

Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation

should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed on August 16, 2019 are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds
defendant GUILTY of Counts 1 and 2 of an information in the above-numbered cause, reserving

to the District Judge the option of rejecting the Plea Agreement if, after review of the presentence

report, the agreed sentence is determined not to be the appropriate disposition of the case.

       So ORDERED and SIGNED this 4th day of September, 2019.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                 2
